UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-2043



WILLARD R. MEADOWS; VIRGINIA E. WILLIAMS,

                                            Plaintiffs - Appellants,

          and


CARMEN MCCROSKEY,

                                                           Plaintiff,

          versus


ROBERT P. DOHERTY, JR., Judge,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-29-7)


Submitted:   March 21, 2003                 Decided:   March 28, 2003


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.
Willard R. Meadows, Virginia E. Williams, Appellants Pro Se.
Edward Meade Macon, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Willard    R.    Meadows    and     Virginia      E.   Williams   appeal     the

district    court’s    order    denying       their    motion   for    a   temporary

injunction.    We dismiss in part and affirm in part.

     To the extent the plaintiffs sought a temporary restraining

order, the denial of a temporary restraining order is ordinarily

not appealable absent exceptional circumstances.                       Virginia v.

Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir. 1976). Because this

case presents no such circumstances, we decline to review the

denial of the request for a temporary restraining order and dismiss

this portion of the appeal.

     To the extent that plaintiffs sought a preliminary injunction,

we have reviewed the record and the district court’s order and find

no abuse of discretion.           Accordingly, we affirm the denial of

preliminary    injunctive       relief    for    the    reasons   stated     by   the

district court.      Meadows v. Doherty, No. CA-02-29-7 (W.D. Va. Aug.

8, 2002).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                       DISMISSED IN PART; AFFIRMED IN PART




                                          3